EXHIBIT 10.13

FIRST AMENDMENT

TO

BOSTON PROPERTIES, INC.

SENIOR EXECUTIVE SEVERANCE PLAN

A. The Boston Properties, Inc. Senior Executive Severance Plan, as adopted as of
July 30, 1998 (the “Plan”), is hereby amended as follows:

1. Section 1 of the Plan is hereby amended by adding the term “the President,”
before the reference to “the Executive Vice-Presidents” in the third sentence
thereof.

2. Section 5(b) of the Plan is hereby amended by deleting the third sentence
thereof and substituting therefor the following:

“The initial Gross-Up Payment, if any, as determined pursuant to this
Section 5(b), shall be paid as withholding taxes to the taxing authorities on
behalf of the Covered Employee at such time or times when the Excise Tax is
due.”

3. The Plan is hereby further amended by adding the following Section 16 at the
end thereof:

“16. Section 409A. Notwithstanding anything to the contrary in the foregoing, if
at the time of Covered Employee’s separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the ‘Code’), the
Covered Employee is considered a ‘specified employee’ within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment or benefit that the
Covered Employee becomes entitled to under this Plan would be considered
deferred compensation subject to interest, penalties and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment or benefit shall be
payable or provided prior to the date that is the earlier of (i) six months and
one day after the Covered Employee’s separation from service, or (ii) the
Covered Employee’s death. Any such deferred payment shall earn simple interest
calculated at the short-term applicable federal rate in effect on the Date of
Termination. On or before the Covered Employee’s Date of Termination, the
Company shall make an irrevocable contribution to a rabbi trust with an
independent bank trustee in an amount equal to the amount of such deferred
payment plus interest.”

 



--------------------------------------------------------------------------------

B. Except as amended hereby, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this First Amendment has been executed on behalf of the
Company by its duly authorized officer this 18th day of October, 2007.

BOSTON PROPERTIES, INC.

By:  /s/  E. Mitchell Norville                

        Name: E. Mitchell Norville

        Title: Executive Vice President,

                  Chief Operating Officer

 

2